PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/745,542
Filing Date: 18 Jan 2013
Appellant(s): Camacho et al.



__________________
Mr. Erik T. Nyre
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 March 2021 taking appeal from the Non-Final Rejection dated 09 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The 35 U.S.C. § 101 rejection of Claims 1, 3-8, 10, and 15-26.

(2) Response to Argument
The Response to Arguments will follow the format of arguments presented by the Appellant. The Examiner notes that the Appellant’s Table of Contents listed at Pg. 2 of the brief has formatting issues. The Examiner has therefore provided page and paragraph citations in an effort to clearly indicate where the particular arguments are presented. In the Appeal Brief dated 25 March 2021, Appellant makes the following arguments:

Section 4.1
(A1). [Br. at Pg. 10, last two paragraphs] The actions of the computer processor recited in claims 1, 17, and 26 extend beyond abstract mental processes and certain methods of organizing human activity, and consequently integrate the abstract ideas allegedly recited in the claims into a practical application thereof. [...] For example, the claimed feature of "using a computer processor programmed to: ... track consumer 

Regarding (A1), the Examiner initially submits that the claimed invention was previously held by the board to be directed to an abstract idea (see Patent Board Decision dated 28 September 2017 at Pg. 4). Subsequent to that decision, the Appellant has amended the claims (see substantive amendments dated 28 November 2017, 04 April 2018, and 07 February 2020) to further define the data received and the data outputted. The Examiner submits that these amendments have only further defined the abstract idea. A more narrow abstract idea is still an abstract idea.
	Regarding Appellant’s argument, the Examiner submits that the Appellant has functionally claimed the tracking features without explaining how the tracking occurs. As such the tracking could be performed mentally by mentally processing navigations and searches. Alternatively, these features have been characterized as a Method of Organizing Human Activity, i.e., a person following rules/steps/instructions to come up with healthcare path recommendations.

(A2). [Br. at Pg. 10, last paragraph] Contrary to the Examiner's assertion on page 5 of the Office Action, this feature cannot be performed in the human mind, even if aided with a pencil and paper, and it certainly does not embody mere observation, evaluation, judgment, or opinion.



(A3). [Br. at Pg. 10, last paragraph] The claimed "tracking" feature involves more than passively receiving and analyzing data, thereby distinguishing it from the claimed subject matter addressed in Electric Power Group, by tracking even the navigation and searching performed by a consumer using a computer interface.

Regarding (A3), the Examiner respectfully submits that these purported features are not reflected in the claim. The Examiner further submits that EPG was not cited in the basis of rejection.

(A4). [Br. at Pg. 11, first full paragraph] The ability of the claimed technology to "track consumer engagement activities" and "generate a plurality of healthcare path recommendations" based at least in part on the tracked consumer engagement activities marks a significant improvement over preexisting approaches to healthcare advising by drastically enhancing the amount of healthcare-related information gathered about a consumer, even without deliberate consumer input.



(A5). [Br. at Pg. 11, last paragraph] Computer-implemented methods for generating customized healthcare path recommendations sensitive to web-based navigation and searching did not exist prior to the filing date of this application, as evidenced by the lack of applicable prior art.

Regarding (A5), the Examiner respectfully submits that “the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." (See MPEP 2106.05, internal quotations omitted). Here, the combination of claimed elements as a whole was considered to overcome the art of record; however, as noted in the basis of rejection, these features are part of the abstract idea.

(A6). [Br. at Pg. 11, last paragraph] The claimed computer processor is not merely invoked as a tool to perform an existing process; it is instead utilized in a unique way to perform a process not previously contemplated using computer processors, pens, paper or otherwise.



Section 4.2
(B1). [Br. at Pg. 15, first full paragraph] The Office asserts that certain claimed features are well-understood, routine, and conventional, but it does so by disregarding the specific recitations of the claims.

Regarding (B1), the Examiner respectfully submits that this is a misrepresentation by the Appellant. The basis of rejection indicated that the additional elements, exclusive of the abstract idea, are well-understood, routine, and conventional.

(B2). [Br. at Pg. 15, first full paragraph] Appellant respectfully submits that this is an improper basis for a § 101 rejection, and the claims do amount to significantly more, 

Regarding (B2), the Examiner respectfully submits that this portion of the rejection is in reference to the additional elements, not the identified abstract idea. The additional elements of receiving data, transmitting data, and or displaying (outputting) data are all extra-solution activities that and been held by the courts to be well-understood, routine, and conventional activities.

(B3). [Br. at Pg. 16, first full paragraph] The Office does not show that these features [of tracking, gathering, providing], especially as recited in combination with numerous additional features of each independent claim, are widely prevalent or otherwise well-understood, routine, or conventional in the field of healthcare communication systems.

Regarding (B3), the Examiner respectfully submits that these argued features are part of the abstract idea and that no evidentiary showing is required.






Respectfully submitted,
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626

                                                                                                                                                                                                        /JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.